Citation Nr: 0621039	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1967 to January 
1968, and December 1968 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issues of entitlement to service connection for PTSD and 
entitlement to a rating in excess 20 percent for a 
lumbosacral spine disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An August 2000 rating decision denied a claim of service 
connection for PTSD, and the veteran did not appeal.

2.  Since the August 2000 rating decision, the veteran has 
offered specific details regarding an alleged non-combat 
stressor.  




CONCLUSIONS OF LAW

1.  The RO's November 1989 decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2005).

2.  New and material evidence has been received since the 
August 2000 decision, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable outcome below, VA's application of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), need not be considered at this time.  

Legal standards

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under 
DSM-IV]; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

Analysis

A review of the record, see 38 U.S.C.A. § 7104(a), indicates 
that the veteran's claim of service connection for PTSD 
should be reopened for assessment on the merits.  

The veteran's service medical records contain an April 1969 
clinical note with an impression of situational maladjustment 
reaction, resolving; a mental status examination had shown 
that the veteran was appropriately distressed due to his 
recent grief over the death of his girlfriend.  A June 1969 
sick call record noted that the veteran had a flat affect but 
appropriate, and had tearing during part of the interview.  
The assessor noted that the veteran appeared depressed and 
gave a defeatist impression, and commented that the veteran 
probably had a schizoid personality with an immature 
personality.  A November 1970 Report of Medical Examination 
for the purpose of separation contained no psychiatric 
clinical finding.  

The veteran's service personnel records contain a note under 
"Combat History-Expeditions," of "Communist Aggression in 
RVN" from January 21, 1970, to November 23, 1970.  Under 
awards it appears that the veteran received a Vietnam Service 
Medal s/1* for the latter time period, National Defense 
Service Medal, and Vietnam Campaign Medal w/device.  The 
veteran's record of service reflected a primary duty of 
plumbing and water supply man.  

Post-service, the record contains a September 1976 VA 
hospital summary that the veteran had been for admitted for 
alcohol addiction, and that the veteran had been experiencing 
suicidal ruminations.  Also, there was a history of some 
suicidal gestures approximately one year ago.  

In October 1999, the veteran filed a claim of service 
connection for PTSD.  In support of his claim, the veteran 
submitted VetCenter records-a December 1995 brief military 
history indicated that the veteran reported a military 
occupational specialty (MOS) of water purification for six 
months, and then he had requested a transfer.  The veteran 
listed his actual duties in the war zone as a gunner on 
flights and performing extractions.  An April 1996 VA PTSD 
assessment summary listed the veteran's described stressor 
events:  (1) having a close friend and a fellow solider take 
his place on a mission and learning that friend's helicopter 
was hit by enemy fire; (2) repeated med-evac missions in 
which wounded soldiers had to be left behind; (3) witnessing 
a helicopter being shot down right next to his own; 
(4) participating in a 2-1/2 med-evac flight of 40-50 
Vietnamese and child civilians who had been tortured and/or 
killed by the enemy; and (5) witnessing an enemy soldier 
being thrown out of a helicopter.  Also, the veteran 
submitted a June 1999 VA record that contained a diagnosis of 
PTSD, Vietnam combat veteran.  

An August 2000 rating decision denied a claim of service 
connection for PTSD because the evidence had not established 
that the veteran was in combat, or that an in-service 
stressful experience occurred.  The veteran did not institute 
an appeal. 

In December 2001, the veteran sought to reopen a claim of 
service connection for PTSD.  In support of his claim, the 
veteran submitted a September 1997 Idaho Disability 
Determination examination, where he had reported that he 
served one tour in Vietnam and was a gunner in a helicopter.  

The veteran also submitted a correction to DD Form 214 (a DD 
Form 215), which indicated that the veteran had received the 
following:  Navy Unit Commendation w/ribbon bar; Meritorious 
Unit Commendation w/ribbon bar; National Defense Service 
Medal; Vietnam Service Medal w/2 bronze stars; Republic of 
Vietnam Meritorious Unit Citation Gallantry Cross Color; 
Republic of Vietnam Meritorious Unit Citation (Civil Actions 
Color, First Class); Republic of Vietnam Campaign Medal; and 
Rifle Marksman Badge.   

The RO sent the veteran a June 2002 letter asking him to 
offer information about an alleged stressor, to which the 
veteran responded with an August 2002 statement-he asserted 
that he had been subject to rocket attacks and alerts.  Also, 
he had been requested to climb down inside a 50 foot well to 
clear a screen at the end of the pipe.  He also stated that 
he had volunteered for flight duty, and choppers had been hit 
with enemy ground fire.  Additionally, he had helped with 
troop insertions and extractions.

A December 2002 statement from the veteran's representative 
indicated that the veteran would present Combat Aircrew Wings 
for flight in helicopters during hostile areas during 
wartime.  

At a May 2003 hearing at the RO before a Decision Review 
Officer (DRO), the transcript indicates that the veteran 
presented combat air wings.  He stated that the award was for 
a number of flights during combat as a gunner on a 
helicopter.  The DRO asked the veteran if he could give 
details with dates, places, and names.  The veteran could not 
remember the name of his friend who had taken his place on a 
helicopter that subsequently was shot down.  The veteran 
described evacuating people during a typhoon.  The DRO noted 
the veteran's citation for exceptional meritorious service 
during operations against enemy forces; the veteran described 
that during that time he worked at medevacs, which was when 
he saw an enemy prisoner be thrown out of a helicopter.  

The veteran also asserted that in August 1970 he had been 
held captive by hostile forces for about two and half days 
with several other Marines in the "A Shau valley," when 
doing an insertion.  U.S. Army forces liberated the group.  

Presuming the credibility of all of the evidence, see Justus 
v. Principi, 3 Vet. App. 510 (1992), it appears that the 
veteran has offered specific details of an alleged stressor 
that had not been of record at the time of the last final 
denial.  Namely, the veteran alleged that he had been held 
captive in August 1970.  Thus, because this evidence is new 
and relates to an unestablished fact necessary to 
substantiate the claim (i.e., a non-combat stressor), the 
veteran's claim of service connection for PTSD is reopened.   


ORDER

New and material evidence having been received, a claim of 
service connection for PTSD is reopened.  


REMAND

In light of the VCAA, further development is needed.

PTSD

Considering the new and material evidence described above, 
the RO should perform additional research in an attempt to 
corroborate the non-combat stressor.  

Lumbosacral strain

The record shows that a September 1971 rating decision 
granted service connection for residuals of lumbar back 
strain, and assigned a 0 percent disability evaluation under 
Diagnostic Codes 5295-5294.  A May 1997 rating decision 
granted an increased rating of 10 percent, and a July 1999 
rating decision assigned a 20 percent rating due to moderate 
limitation of motion for lumbosacral strain.  

Pursuant to the pending appeal, the veteran underwent an 
October 2002 VA examination, which contained a diagnosis of 
multilevel degenerative disk disease resulting in chronic low 
back pain without radiculitis, lumbar radiculitis, or lumbar 
radiculopathy.  In December 2003, a VA physical therapy 
consult noted that the veteran had a functional leg length 
discrepancy.  Private medical records from St. Luke's 
Regional Medical Center indicated that in August 2004 the 
veteran had fallen from a ladder; x-ray showed degenerative 
arthritic disease without evidence of superimposed acute soft 
tissue or bony injury.

A November 2004 letter from Michael Koenig, M.D., related 
that the veteran had some sacroiliac joint pain that may form 
most of his back pain issue.  Examination had found 
reproduction of pain with pelvic compression and the veteran 
had decreased Schober measurement of lumbosacral flexibility.  
The leg discrepancy was underlying the sacroiliac strain.  
Dr. Koenig appeared to opine that the veteran's significant 
degenerative disc disease of the low spine with bone spurring 
was not directly related to the above.  

An October 2004 VA physical therapy note contained the 
veteran's complaint of 7/10 low back pain, and he requested 
use of a cane for right lower extremity pain.  In January 
2005, the veteran sought treatment because he had fallen when 
he had a spasm in his back and felt something pop on the left 
side of his back; the pain was not radiating, and he had no 
weakness.  

Given the preceding, it is evident that the veteran's back 
has undergone additional worsening/aggravation and has been 
the subject different diagnoses, all of which may or may not 
be related to his service-connected lumbosacral strain.  
Also, the October 2002 VA examination did not assess factors 
related to functional impairment.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  As such, a VA examination is necessary.  See 
38 C.F.R. § 3.159(c)(4); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (recognizing that VA is free to supplement 
the record with medical evidence).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a VCAA 
notification letter that complies with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), such that the letter includes 
information concerning a disability rating 
and an effective date for the award of 
benefits.  For the claim of service 
connection for PTSD, the letter should 
tell the veteran to include dates, names, 
and places of alleged stressors, and the 
names of friends who had been killed.  The 
letter should tell the veteran he may 
submit "buddy" statements in an attempt 
to corroborate his alleged in-service 
stressors.  

The letter should also tell the veteran to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should update the record with 
any recent and outstanding VA treatment 
records.  

3.  The RO should submit information to 
the Marine Corps, Personnel Management 
Support Branch, Records Correspondence 
Section, and the U.S. Marine Corps 
Historical Center, noting all pertinent 
evidence regarding the veteran's military 
service, including his statement that he 
was involved with Marine Aircraft Group 
16.  The R.O. should describe that the 
veteran alleged he was at the Marble 
Mountain Air Facility, and that in August 
1970 in the "A Shau valley" he and four 
others were held captive when doing a 
helicopter insertion.  If the veteran 
submits any other information that is 
specific enough for research, the RO 
should do so.  

4.  The veteran should undergo VA 
examination to assess the current severity 
of the lumbosacral strain.  The examiner 
should review the claims file, including 
service medical records and evidence 
regarding recent injuries and findings of 
sacroiliac strain with leg length 
discrepancy.  The examiner should identify 
all current manifestations of the service-
connected low back (lumbosacral strain) 
disability, both orthopedic and 
neurologic.  Specifically, the examiner 
should provide an opinion as to whether 
the veteran's service-connected low back 
disability is manifested by intervertebral 
disc symptoms, and/or sacroiliac pain, or 
whether the preceding are separate and 
distinct from the service-connected 
lumbosacral strain.  The examiner should 
perform diagnostic clinical testing, range 
of motion study with findings on any 
functional loss due to painful motion, 
fatigability, flare-ups, and lack of 
endurance.  A rationale for all opinions 
expressed must be provided.  

5.  If a non-combat stressor is 
corroborated based upon research gathered 
by the RO, the veteran should be provided 
a VA psychiatric examination for the 
purpose of determining whether he meets 
the diagnostic criteria for PTSD and, if 
so, whether such is linked to a non-combat 
stressor that has been corroborated.  A 
rationale for all opinions expressed must 
be provided.  

6.  Then, the RO should readjudicate the 
veteran's claim of service connection for 
PTSD, and a claim for a rating in excess 
of 20 percent for service-connected 
lumbosacral strain.  If the determination 
of these claims remains unfavorable to the 
veteran, the RO must issue a supplemental 
statement of the case and provide him a 
reasonable period of time to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


